Citation Nr: 0025905	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  92-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958, from September 1958 to September 1961, from July 1962 
to July 1976, and from February 1991 to March 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, granted service connection for 
generalized anxiety disorder, evaluated as 30 percent 
disabling from August 8, 1990.  Thereafter, the veteran moved 
to Florida and the claims folder was transferred to the St. 
Petersburg, Florida (RO).  In June 1998, following additional 
development, the rating was increased to 50 percent from 
August 8, 1990.  

This case was previously before the Board and was remanded to 
the RO in February 1995, April 1996, July 1997 and October 
1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Based on the evidence of record, application of either 
version of the rating criteria for mental disorders effective 
before or as of November 7, 1996 fails to support more than a 
50 percent rating for the veteran's generalized anxiety 
disorder.  

3.  The medical evidence prior to November 7, 1996, shows 
subjective complaints of smothering sensations, palpations, 
dizziness, exaggerated startle response, irritability, and 
difficulty staying asleep.  There is no evidence of 
psychosis, marked anxiety, or tension.  The psychotic 
symptoms are productive of no more than considerable social 
and industrial impairment.  

4.  The medical evidence as of November 7, 1996, shows 
subjective complaints of restlessness, nervousness, inability 
to sleep and hypervigilance.  There is no evidence of any 
thought disorder, hallucinations, or homicidal or suicidal 
ideations.  The psychotic symptoms are productive of no more 
than considerable social and industrial impairment.  


CONCLUSIONS OF LAW

1.  Neither rating criteria for mental disorders effective 
before or as of November 7, 1996 is more favorable to the 
veteran based on the evidence of record.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).  

2.  The schedular criteria for a rating in excess of 50 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 

VA examination in April 1991 indicated a long standing 
generalized anxiety disorder of a marked degree.  The veteran 
reported having had 12-14 jobs since his discharge from 
service.  He indicated that he lost his last job at the 
Postal Service because he could not stay in the sun because 
of lack of pigment.  On mental status examination, the 
veteran was tense but cooperative.  He appeared to be of 
above-average intelligence.  Orientation was correct.  
Concentration was good.  There was no evidence of psychosis, 
marked anxiety or tension.  Abstract thinking was present.  
Affect-mood was congruent.  Insight and judgment were 
adequate.  He described smothering sensations, palpations, 
dizziness, lump in his throat, exaggerated startle response 
and irritability.  He also had difficulty staying asleep.  
The examiner noted that the veteran lacked pigment and 
possible absence of sweat glands.  The examiner indicated 
that because the veteran was partially limited in the type of 
work he could do because of his physical condition, and with 
anxiety disorder, would be further limited in his choice of 
environment and type of work, the diagnoses would be 
generalized anxiety disorder, severe, and vitiligo and very 
possibly absence of sweat glands.  

In an August 1991 rating decision, the RO granted service 
connection for generalized anxiety disorder and assigned a 30 
percent rating from August 8, 1990.  

In January 1992, the veteran testified that his ability to 
secure civilian jobs was limited by vitiligo because of his 
inability to be in the sun.  He argued that his service-
connected nervous condition had caused him to experience 
problems in obtaining jobs and that he was very hard on 
himself because of his military background as a First 
Sergeant.  See January 1992 hearing transcript.  

On VA examination in April 1995, the veteran reported having 
many problems in the past dealing with jobs because of 
changes in his skin and prostate problems.  
He also stated that he was very critical and demanding of 
himself and when working he would be irritated and angry 
because other people were not doing their job.  He would 
complain to his supervisors who usually did not do anything 
about it and then after awhile he became more angry and upset 
and eventually quit.  He indicated that he left his last job 
in 1989 because of this.  Since 1989 until now he had been 
doing little things because he had not been able to find a 
job due to his physical problems.  Relating his emotional 
problems, he stated that he was very anxious, very irritable 
and had difficulties dealing with the environment.  Mental 
status examination revealed that his affective response 
seemed to be appropriate and his mood hyper with some 
stressful like attitudes.  Content of thought revealed 
problems with discipline and difficulties that started early 
in childhood.  He described symptoms of anxiety which seemed 
to be mild to moderate in nature.  There were no psychotic 
manifestations reported or elicited.  The diagnosis was 
generalized anxiety disorder.  The global assessment of 
functioning (GAF) score was 70 and 70 for the past twelve 
months.  

On VA examination in June 1995, the veteran reported that for 
the past three years he had been working the flea market 
route.  He indicated that his daily activities consisted of 
collecting stuff to sell at flea markets.  He had no social 
life and no friends other than his wife.  He related being a 
worrier and having sleep difficulties and irritability.  He 
had an exaggerated startle response.  Industrial impairment 
was described as moderate, and social impairment as severe.  

On VA examination in October 1996, the veteran stated that he 
was doing okay and that he sometimes worked as a vendor at 
flea markets.  He also stated that since his wife quit 
smoking several months ago, they had become more active again 
together, going places, and enjoying life together.  On 
mental status examination, his affect was appropriate and 
content of thoughts revealed only symptoms of anxiety, 
particularly while relating to situations that were going on 
in the country that seemed to upset him because of his belief 
and his ethic type of work.  No psychotic deviations were 
elicited.  The diagnosis was generalized anxiety disorder 
which was described as mild.  The GAF score was 65 and 65 for 
the past six months.  

The veteran was afforded another VA examination in May 1998.  
At that time, he stated that on a typical day he tried to 
keep busy by doing lawn work and household chores, and on 
weekends he went to flea markets and festivals.  He had 
symptoms of anxiety including restlessness and nervousness.  
Although he reported getting along well with people, save for 
only one man whom he saw approximately once a month, he had 
no friends.  He stated that this was mainly due to his wife 
who was a loner.  On mental status examination, he was alert 
and oriented to person, place, time and situation.  His 
affect was somewhat anxious.  As he related the issues which 
frustrated him he became increasingly agitated.  Speech was 
coherent, logical, and goal directed.  Memory appeared to be 
intact.  There was no evidence of any thought disorder.  He 
denied hallucinations in any sphere.  He denied 
suicidal/homicidal ideation or intent.  He showed fair 
insight into his problems and social judgment was adequate.  
The diagnoses were post traumatic stress disorder and 
dysthymic disorder.  A GAF score of 50 was noted.  

In a June 1998 rating decision, the RO increased the rating 
for generalized anxiety disorder to 50 percent effective 
August 8, 1990.  

Also of record is a determination by Social Security 
Administration which found that the veteran had vitiligo and 
anxiety disorder and was entitled to a period of benefits 
commencing in August 1990.  

On VA examination in April 1999, the veteran reported that he 
continued to work at flea markets.  He stated that he slept 
poorly and woke up often.  Concentration was poor.  He was 
hypervigilant and got into difficulties with people at work.  
The examiner noted that the veteran would become agitated 
when describing things which made him angry.  His mood was 
anxious and somewhat irritable.  Insight was fair.  He had 
difficulty adjusting to people who did not agree with him.  
Coping skills were somewhat effective.  He had had very 
little psychiatric care.  The examiner indicated that the 
veteran had difficulty making friends.  The GAF score was 70.  
The examiner opined that the veteran was functioning pretty 
well.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant to 
any Act or administrative issue, the effective date of such 
an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue."  See 38 
U.S.C.A. § 5110(g).  As such, the Court found that this rule 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.

In August 1991, a 30 percent evaluation for generalized 
anxiety disorder was granted, effective August 8, 1990, 
pursuant to Diagnostic Code 9400; the rating was subsequently 
increased to 50 percent effective August 8, 1990.  During the 
pendency of this appeal, VA issued revised regulations 
amending the section of the Rating Schedule dealing with 
mental disorders.  See 61 Fed.Reg. 52,695 (1996) (codified at 
38 C.F.R. §§ 4.125 to 4.130).  The amendments became 
effective on November 7, 1996.  

For the period prior to November 7, 1996, the Board must 
evaluate the veteran's generalized anxiety disorder under the 
old criteria only.  Rhodan.  For the period from November 7, 
1996, the Board must consider both the new and old rating 
criteria, and apply the criteria most favorable to the 
veteran.  Karnas.  

Under the old criteria set forth under Diagnostic Code 9400, 
a 50 percent disability evaluation was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating for PTSD was warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  It 
should be noted that the criteria for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  

The terms "considerable" and "severe" are not defined in VA 
regulations.  Rather than applying an inflexible formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "considerable", and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

There are additional guidelines for evaluating generalized 
anxiety disorder; i.e., social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  38 C.F.R. § 
4.132, Note (1).  Social inadaptability is to be evaluated 
only as it affects industrial adaptability.  38 C.F.R. § 
4.129.  It is not required and "not expected...that all cases 
will show all the findings specified" by the rating schedule.  
38 C.F.R. § 4.21.

Under the current schedular criteria, effective November 7, 
1996, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130 (1999).  

The Board notes that, by its December 1991 statement of the 
case and its March 1997 and May 2000 supplemental statements 
of the case, the RO has applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet.App. 384, 
392-394 (1993).  

The medical evidence prior to November 7, 1996, fails to show 
that the veteran's generalized anxiety disorder is productive 
of severe social and industrial impairment.  Although the 
April 1991 VA examination reported a diagnosis of severe 
generalized anxiety disorder, the Board notes that mental 
status examination revealed no evidence of psychosis, marked 
anxiety or tension.  His symptoms consisted of palpations, 
startle response, irritability and difficulty sleeping.  The 
record also indicates that the veteran was limited in the 
type of work available to him predominantly because of 
nonservice-connected physical conditions as opposed to his 
anxiety disorder.  At the time of the April 1995 VA 
examination, the veteran's symptoms of anxiety were said to 
be mild to moderate in nature.  There were no psychotic 
manifestations reported or elicited.  His GAF score was 70.  
A GAF of 61 to 70 reflects some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships.  See DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) at 44-47.  While the June 
1995 VA examination described the veteran's social impairment 
as severe - based on his statement that he had no social life 
and no friends other than his wife - the Board notes that 
social impairment per se can not be used as the sole basis 
for any specific percentage evaluation.  See 38 C.F.R. 
§ 4.132, Note (1).  The record shows that his industrial 
impairment at that time was only considered as moderate as he 
reported working at flea markets for the past three years.  
When the veteran was examined by the VA in October 1996, he 
reported that he was doing okay and that he and his wife had 
starting being more active together.  A GAF score of 65 was 
noted.  Applying this evidence to the previous version of the 
rating criteria, the Board cannot conclude the generalized 
anxiety disorder symptomatology was productive of severe 
social and industrial impairment required for a 70 percent 
rating.  38 C.F.R. § 4.7.  

Similarly, the Board finds that the evidence as of November 
7, 1996, fails to support a rating greater than 50 percent 
under either version of the rating criteria.  VA examinations 
in May 1998 and April 1999 reported symptoms of restlessness, 
nervousness, poor sleep, hypervigilance, poor concentration 
and difficulties with people at work.  Objective findings 
included an anxious mood and irritability.  There was no 
evidence of any thought disorder, hallucinations or 
suicidal/homicidal ideations.  The lowest GAF score noted was 
50.  A GAF of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 44-47.  Taking these facts into 
consideration, the evidence clearly shows that there is 
insufficient symptomatology to warrant a 70 percent rating 
under either version of the rating criteria for Code 9400.  
38 C.F.R. § 4.7.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 50 percent for generalized anxiety disorder.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).  



ORDER

Entitlement to an initial rating in excess of 50 percent for 
generalized anxiety disorder is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


